LUIRAS. District Judge.
I hold, under the facts of this case, that the draft described and set forth in the petition is not a negotiable instrument under either the rules of the commercial law or rhe provisions of the statute of Iowa. The fifteenth finding of facts shows that the voucher or draft sued upon was the only one that had been transferred to any third party; and it is clear that it was not the purpose of the defendant company, in issuing these vouchers, iliac they should he sold or transferred to banks or ocher parties as a means of raising money on its behalf. I further hold that the voucher or draft is one assignable under the provisions of section 2084 of the Code of Iowa.
The findings of fact show the situation to he as follows: By con-mu-r, between the Union Loan & Trust Company and the Cudahy .Packing Company, the former company agreed to pay the tickets issued by the latter company at. Sioux City, Iowa, in payment of stock purchased at that place. Touchers were issued to cover daily transactions, and were the means by which the Union Loan & Trust Company procured from the Cudahy Packing Company the money used in the daily transactions. The deposit account known as the “Current Account-’ was not to be used in payment of tickets. Under this arrangement it was the duty of the Union Loan & Trust Company to pay the tickets issued by the defendant company, and upon payment it was entitled to the proper draft or voucher therefor. < >n the 24th of April, 1893, the Union Loan & Trust Company was insolvent, and had not the money to pay the tickets issued by the Cudahy Packing Company. If it had taken no steps to provide for the payment of these tickets, (lie result would have been that (he Cudahy Company would have had to pay the same, and it would then have been a creditor of the Union Loan & Trust Company for the amount of the current or deposit account. The Union Loan & Trust Company, however, arranged with the plaintiff hank to pay the tickets issued by the defendant company, and for the money to be thus advanced it assigned the voucher or draft sued on, as security. The money advanced by the hank to pay the tickets issued by the Cudahy Company was paid for its benefit; was in fact received by it, in that, if these tickets had not thus been provided for, ihti defendant company would have been compelled to pay them. Taking into consideration the fact that the Union Loan & Trust *808Company was the agency employed by the defendant, company to make payment of the tickets issued by it at Sioux City; that the loan and'trust company, through'its insolvency, became unable to pay the tickets issued by the defendant company; that in order to provide for the payment thereof the trust company arranged with the plaintiff bank to pay these tickets; that the bank in fact paid the tickets, and thereby relieved the defendant company from the payment thereof; that the draft or voucher issued by the defendant was assigned to the bank in order to induce it to advance the money needed to pay the tickets,—it seems to me this condition of affairs will sustain an action for money paid and advanced for the benefit of defendant, under the ruling of the supreme court in White v. Bank, 102 U. S. 658. To enable plaintiff to recover, upon this view of the case, the petition should be amended so as to include a count of the nature indicated, and leave is granted to plaintiff to amend in that particular. Assuming that such amendment will be made, I then hold that plaintiff is entitled to recover the sums of money by it actually advanced and used in the payment of tickets issued by the defendant company, which, as I understand the finding of fact, amount in the -aggregate to the sum of $11,513.62, for which sum, with interest at 6 per cent, from April 24, 1893, plaintiff wi-1 be entitled to judgment.